Filed 3/28/16 In re A.P. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


In re A.P. et al., Persons Coming Under the
Juvenile Court Law.


SAN BERNARDINO COUNTY                                                    E064299
CHILDREN & FAMILY SERVICES,
                                                                         (Super.Ct.Nos. J261183, J261184)
         Plaintiff and Respondent,
                                                                         OPINION
v.

W.S.,

         Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

         Lisa A. Raneri, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Jean-Rene Basle, County Counsel, and Kristina M. Robb, Deputy County

Counsel, for Plaintiff and Respondent.




                                                             1
          W.S. (mother) and M.P. (father) have two children together. In 2015, when this

dependency proceeding was filed, their daughter Au.P. was seven; their daughter Ad.P.

was four. The juvenile court took jurisdiction based on substantial evidence that the

mother intentionally caused a small burn on Ad.P.’s face using an iron. It awarded the

father sole custody of both children, it allowed the mother supervised visitation once a

month, and it dismissed the dependency.

          The mother appeals, contending:

          1. There was insufficient evidence to support the jurisdictional finding that the

mother failed to protect Ad.P. by failing to seek medical treatment for her.

          2. The order limiting the mother to just one supervised visit a month was not

supported by sufficient evidence that more frequent visitation would be detrimental.

          We will hold that, because the mother does not dispute the jurisdictional finding

that she burned Ad.P., the alternative jurisdictional finding that she failed to provide

medical treatment for Ad.P. is not justiciable. We will further hold that the juvenile court

could properly limit visitation, even in the absence of evidence that more frequent

visitation would be detrimental, subject only to review for abuse of discretion; the

mother’s trial counsel forfeited any claim of abuse of discretion by failing to raise it

below, and the mother does not claim abuse of discretion on appeal. Hence, we will

affirm.




                                                2
                                             I

                                FACTUAL BACKGROUND

       The mother had older children from a previous relationship. Her child welfare

history included the following:

       1. In 1995, an allegation that she had physically abused a son, who was then four

years old, was substantiated.

       2. In 1999, an allegation that she had engaged in excessive corporal punishment

of a daughter, who was then five years old, was substantiated.

       3. In 2009, an allegation that she had created a substantial risk to a son, who was

then 17 years old, was substantiated.

       In 2014, the mother and the father separated. They shared custody of their two

children.

       In or around August 2014, the mother physically abused Ad.P., causing a welt on

her shoulder and back. As a result, both children were declared dependents. San

Bernardino County Children and Family Services (CFS) provided family maintenance

services.1 The mother was convicted of misdemeanor child abuse (Pen. Code, § 273a,

subd. (b)) and placed on probation.

       In May 2015, the father’s current wife or girlfriend (stepmother) contacted CFS.

She claimed that Ad.P. had told her that “she didn’t want her mother to know she had wet

       1       Apparently the previous dependency ended just one week before the events
that led to the present dependency.



                                             3
herself because her mother would put her in the bedroom with the lights off.” When the

social worker questioned Ad.P., however, she denied this.

       On June 28, 2015, the mother contacted the police and/or CFS. She told the police

officer who responded that, the previous day, when she had picked the children up from

the father, she noticed a burn mark on Ad.P.’s face, near her left eye. According to the

mother, Ad.P. explained that the stepmother had burned her with an iron while they were

working on a craft project.2 The mother admittedly did not seek medical treatment.

       The officer saw the mark on Ad.P.’s face; he described it as “small” and said it

“appeared to be a scrape or rug burn . . . . [It] did not look like it was caused by a hot

iron as it was not raised or blistered.”

       Ad.P. told the officer that she did not know how she got the mark on her face. She

said she had had been working on a craft project with the stepmother that involved an

iron, but “at no time did she get burned by anyone or anything.”

       On June 29, according to a preschool staffer, Ad.P. said she got the mark when she

fell on a rug and hit her face on a chair; her father and her sister were with her.

       On July 1, according to the stepmother, Ad.P. told her that she got the mark when

the mother held an iron to her face, because the mother wanted to get the father and the

stepmother into trouble.



       2      The record includes a photo of Ad.P. proudly displaying a butterfly made
out of fuse beads, which can be arranged in a pattern and then melted together with an
iron.



                                              4
       On July 2, a social worker interviewed both children and the stepmother. Ad.P.

said “that her mommy was mad because she wasn’t listening and . . . burned her face with

an iron.” “[S]he cried a little and then her mother put Neosporin on the burn.”

       The stepmother admitted that she and Ad.P. had been “doing arts and crafts with

the iron,” but she insisted that Ad.P. had not been burned.

       Also on July 2, a police officer interviewed Ad.P. Ad.P. said again that the mother

had burned her with an iron because she did not listen. She added that the iron was

white. That officer described the mark as what “appeared to be a healing burn,” half an

inch to an inch long “and consistent with the shape of the tip of an iron.”

       The mother told both the social worker and the police that she did not have an iron

in her home.

       On July 23, forensic interviews were conducted with both children. Ad.P. seemed

apprehensive; she said she was worried about getting the mother into trouble. She

pointed to the mark and said, “[E]veryone thinks mommy did this to me but she didn’t.”

When asked how she got the mark, she did not respond.

       Ad.P. also said that, on more than one occasion, the mother had locked her in her

room, in the dark, with the lightbulb removed, because she cried.

       Au.P. confirmed that the mother would put Ad.P. on timeout in her room, in the

dark, with the lightbulb removed, and that Ad.P. would cry.

       Both children said that the mother used to hit them with a belt and a shoe but did

not do so anymore.



                                             5
       Also on July 23, the police searched the mother’s home pursuant to a warrant and

found a white iron, with water in the tank. The mother claimed that “she had no idea who

the iron belonged to or how it got into her home.”

                                             II

                             PROCEDURAL BACKGROUND

       CFS detained the children, placed them with the father, and filed dependency

petitions concerning them.

       In August 2015, at the jurisdictional/dispositional hearing, the juvenile court

sustained the following allegations:

       1. As to Ad.P.:

              a. Failure to protect (Welf. & Inst. Code, § 300, subd. (b)), in that the

mother burned Ad.P.’s face with an iron.

              b. Failure to protect (Welf. & Inst. Code, § 300, subd. (b)), in that the

mother failed to seek medical treatment for Ad.P.

       2. As to Au.P.:

              a. Abuse of a sibling (Welf. & Inst. Code, § 300, subd. (j)), in that the

mother burned Ad.P.’s face with an iron.

       It removed the children from the mother’s custody and placed them in the father’s

custody. It allowed the mother supervised visitation once a month, for a minimum of two

hours at a time. It then dismissed the dependencies.




                                             6
                                              III

           THE SUFFICIENCY OF THE EVIDENCE OF FAILURE TO PROTECT

               BASED ON FAILURE TO SEEK MEDICAL TREATMENT

       The mother contends that there was insufficient evidence to support the

jurisdictional finding that she failed to protect Ad.P. by failing to seek medical treatment

for her.

       CFS responds that the validity of this allegation is not justiciable, given the

mother’s failure to contest the additional jurisdictional finding that she failed to protect

Ad.P. by burning her face with an iron.

       As a general rule, “‘[w]hen a dependency petition alleges multiple grounds for its

assertion that a minor comes within the dependency court’s jurisdiction, a reviewing

court can affirm the juvenile court’s finding of jurisdiction over the minor if any one of

the statutory bases for jurisdiction that are enumerated in the petition is supported by

substantial evidence. In such a case, the reviewing court need not consider whether any

or all of the other alleged statutory grounds for jurisdiction are supported by the

evidence.’ [Citation.]” (In re I.J. (2013) 56 Cal.4th 766, 773.)

       However, there are several exceptions to this general rule: “Courts may exercise

their ‘discretion and reach the merits of a challenge to any jurisdictional finding when the

finding (1) serves as the basis for dispositional orders that are also challenged on appeal

[citation]; (2) could be prejudicial to the appellant or could potentially impact the current

or future dependency proceedings [citations]; or (3) “could have other consequences for



                                              7
[the appellant], beyond jurisdiction” [Citation].’ [Citation.]” (In re D.P. (2015) 237

Cal.App.4th 911, 917.)

       Here, the mother’s only challenge to the dispositional order is her contention that

the juvenile court erred by limiting her visitation to once a month. The disputed

jurisdictional finding is not material to this contention, particularly in light of the

undisputed jurisdictional finding. The disputed jurisdictional finding also is no longer

material to the current dependency proceeding, because it has terminated.

       The mother argues that the disputed jurisdictional finding could prejudice her in

future custody proceedings in family law court. In her view, the undisputed jurisdictional

finding merely establishes that she burned Ad.P.; the disputed jurisdictional finding goes

beyond this by suggesting (falsely) that she burned Ad.P. so badly that Ad.P. needed

medical attention and was at risk of serious physical harm.

       The undisputed jurisdictional finding, however, was also a finding of failure to

protect under Welfare and Institutions Code section 300, subdivision (b). Thus, it, too,

required the juvenile court to find that “[t]he child has suffered, or there is a substantial

risk that the child will suffer, serious physical harm or illness . . . .” (Ibid.) Any dispute

over whether Ad.P. actually suffered serious physical harm can still be litigated in any

future family law proceedings.

       It must be remembered that Ad.P. had been declared a dependent before, in 2014.

That time, she had a welt on her shoulder and back; jurisdiction was based on serious

physical harm inflicted nonaccidentally by a parent (Welf. & Inst. Code, § 300, subd.



                                               8
(a)), as well as on failure to protect (Welf. & Inst. Code, § 300, subd. (b)). In addition,

the mother had a history of physically abusing her children that went back to 1995.

Against this background, it is simply inconceivable that the question of whether the most

recent injury inflicted by the mother did or did not require medical attention could be

dispositive in future custody proceedings.

       Finally, precisely because we are declining to review the disputed jurisdictional

finding, it should not have collateral estoppel effect. (Zevnik v. Superior Court (2008)

159 Cal.App.4th 76, 83-84 [when an appellate court has affirmed decision on only one of

several alternative grounds given by trial court, the other grounds are not collateral

estoppel].)

       We therefore conclude that the mother has not shown that the disputed

jurisdictional finding could prejudice her in any way. Accordingly, we will not review it

in this appeal.

                                             IV

                             LIMITATION OF VISITATION

       The mother contends that the juvenile court erred by limiting her to just one

supervised visit a month.

       CFS responds that the mother forfeited this contention by failing to raise it below.

       A.     Additional Factual and Procedural Background.

       CFS was recommending that the juvenile court award the father sole custody,

dismiss the dependency, and allow the mother supervised visitation once a month. At the



                                              9
jurisdictional/dispositional hearing, after the juvenile court ruled in accordance with this

recommendation, there was this exchange:

       “[MOTHER’S COUNSEL]: Objection to the supervised visits and objecting to

the family law order. [¶] . . . [¶]

       “THE COURT: You’re agreeing to the transfer of custody to the father, but not to

the supervised visits? Is that what it is, or you are objecting to everything?

       “[MOTHER’S COUNSEL]: I’m objecting to everything, your Honor.

       “THE COURT: Okay. Then I am overruling everything . . . .”

       B.      Discussion.

       “[A] reviewing court ordinarily will not consider a challenge to a ruling if an

objection could have been but was not made in the trial court. [Citation.] The purpose of

this rule is to encourage parties to bring errors to the attention of the trial court, so that

they may be corrected. [Citation.]” (In re S.B. (2004) 32 Cal.4th 1287, 1293, fn.

omitted; see also In re Anthony P. (1995) 39 Cal.App.4th 635, 640-642 [mother forfeited

contention that juvenile court should have ordered sibling visitation].)

       Here, the mother’s counsel did specifically object to supervised visitation, but he

did not specifically object to visitation once a month. Admittedly, he added, “I’m

objecting to everything . . . .” Nevertheless, this was a mere general objection, and

“[g]eneral objections are insufficient to preserve issues for review. [Citation.] The

objection must state the ground or grounds upon which the objection is based.

[Citation.]” (In re E.A. (2012) 209 Cal.App.4th 787, 790.)



                                               10
         As a general rule, a contention that a judgment or order is not supported by

substantial evidence is an exception to the forfeiture rule. (Tahoe National Bank v.

Phillips (1971) 4 Cal.3d 11, 23, fn. 17; In re Erik P. (2002) 104 Cal.App.4th 395, 399; In

re Brian P. (2002) 99 Cal.App.4th 616, 623.) The mother therefore argues that we can

review the question of whether there was sufficient evidence to support the visitation

order.

         Specifically, she contends that the order had to be supported by evidence that

“restricting [her] to one visit per month . . . was necessary to protect the children’s

physical safety and well-being or that additional visitation would be detrimental to them.”

Thus, she argues that there was insufficient evidence of such detriment. We do not agree,

however, that evidence of such detriment was required.

         During the reunification period, “[v]isitation shall be as frequent as possible,

consistent with the well-being of the child.” (Welf. & Inst. Code, § 362.1, subd.

(a)(1)(A).) “Visitation between a dependent child and his or her parents is an essential

component of a reunification plan . . . . [Citation.]” (In re Mark L. (2001) 94

Cal.App.4th 573, 580.) Hence, “[i]t is ordinarily improper to deny visitation absent a

showing of detriment. [Citations.]” (In re Mark L., supra, 94 Cal.App.4th at p. 580.)

Similarly, after reunification services are terminated but before a permanency planning

hearing is held, the juvenile court must continue to allow visitation unless it finds that

visitation would be detrimental to the child. (Welf. & Inst. Code, §§ 361.5, subd. (f),

366.21, subd. (h), 366.22, subd. (a)(3), 366.25, subd. (a)(3).)



                                               11
       Note that, even during the reunification period, a finding of detriment is necessary

only if the juvenile court wholly denies visitation. By contrast, if the juvenile court limits

visitation, no finding of detriment is required. Rather, “[t]he frequency of . . . visits . . .

depends on a broader assessment by the court of the child’s ‘well-being.’ [Citations.]”

(In re C.C. (2009) 172 Cal.App.4th 1481, 1491.) “We review an order setting visitation

terms for abuse of discretion. [Citations.]” (In re Brittany C. (2011) 191 Cal.App.4th

1343, 1356.)

       In this case, moreover, there was no reunification period. Rather, after finding

jurisdiction, the juvenile court issued exit orders, then immediately terminated

jurisdiction. We may assume that, even so, the juvenile court could not wholly deny

visitation without a finding of detriment. Nevertheless, we have found no authority for

the proposition that an order limiting visitation must be supported by a finding of

detriment.

       The mother cites Welfare and Institutions Code section 361.2, subdivision (b)(1),

which provides that, when the juvenile court removes a child from a custodial parent,

places the child with a noncustodial parent, and terminates jurisdiction (see Welf. & Inst.

Code, § 361.2, subd. (a)), it “may also provide reasonable visitation by the noncustodial

parent.” That subdivision does not apply here, because the father was not a noncustodial

parent. The children were living with both the father and the mother, who shared custody

of them. In any event, the subdivision does not require any finding of detriment before

the juvenile court can limit visitation.



                                               12
       We therefore conclude that the applicable standard of review is abuse of

discretion. The mother’s counsel forfeited any claim that the visitation limitation was an

abuse of discretion by failing to raise it below. (Cf. People v. Scott (1994) 9 Cal.4th 331,

356 [in criminal case, “complaints about the manner in which the trial court exercises its

sentencing discretion . . . cannot be raised for the first time on appeal.”) The mother has

doubly forfeited a claim of abuse of discretion by failing to raise it in this appeal. Her

only claim is that there was insufficient evidence that more frequent visitation would

have been detrimental. Because evidence of detriment was not required, we reject this

contention.

                                              V

                                       DISPOSITION

       The order appealed from is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                 RAMIREZ
                                                                                         P. J.


We concur:

CODRINGTON
                           J.

SLOUGH
                           J.




                                             13